Citation Nr: 0522274
Decision Date: 08/16/05	Archive Date: 11/10/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-07 642	)	DATE SEP 13 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Newark, New Jersey


ORDER


     The following correction is made in a decision issued by the Board in this case on August 16, 2005:

     On line 26, page 4, in indented paragraph 1, hearing loss and tinnitus is corrected to read back disorder.

     On line 28, page 4, in indented paragraph 1, these claims. is corrected to read this claim.


		
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0522274	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  98-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from June 1978 to June 
1982.  She subsequently had duty in the U.S. Army Reserve 
from June 1982 to October 1986, and in the National Guard 
from October 1986 to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO) that reopened appellant's 
previously denied claim for service connection for a back 
disorder, reviewed the case de novo, and continued the 
denial.  The Board subsequently issued a decision in June 
2003 that reopened the claim, based on a determination that 
new and material evidence had been received.

The Board remanded the case for further development in 
December 2003.  That development was accomplished.  However, 
the Board has determined that additional development is 
required before appellate review can be conducted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA also imposes a heightened duty on VA to assist a 
veteran in developing his or her claim.  Specifically, the 
VCAA states that a medical examination or opinion is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a chronic condition manifesting during an applicable 
presumptive period, and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service, or may be associated 
with another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).   As noted in the discussion below, all three 
conditions are satisfied, so the duty to assist clearly 
requires that appellant be afforded an examination at this 
point. 

Appellant has a number of documented back injuries.  In 
January 1982 appellant fell out of an Army truck; 
contemporary service medical records cite only an ankle 
injury, but appellant contends that she also injured her 
back.  Appellant had documented in-service treatment for back 
pains in May 1983 and June 1984.  Appellant apparently had a 
workplace back injury in June 1990 unrelated to military 
service, resulting in diagnosis of acute lumbosacral strain.  
She had a service-related motor vehicle accident in September 
1992 (incurred while conducting Inactive Duty for Training) 
that apparently resulted in a cervical spine injury, although 
she returned to work thereafter.  She also had a workplace 
accident at the U.S. Post Office in July 1994.

Appellant has been diagnosed with a number of different back 
pathologies, including sciatic scoliosis, lumbar lordosis, 
chronic lumbosacral strain, disc derangement and possible 
herniation at L4/L5, and disc degeneration and herniation at 
L5/S1 with radiculopathy.  Appellant was discharged from the 
National Guard in May 1996 based on a diagnosis of "chronic 
low back and neck syndrome."  

Appellant's last VA medical examination in February 1997 
diagnosed remote flexion injury of the neck with essentially 
normal clinical examination, and chronic lumbosacral 
discomfort with basically normal clinical examination and no 
evidence of radiculopathy.  However, subsequent VA clinical 
records from September 1998 show herniated discs and 
continued back pain.      

The Board considers it to be necessary at this point to 
afford appellant a VA medical examination to determine the 
exact nature of her current back disorder, and to obtain a 
medical opinion as to whether it is at least as likely as not 
that each of the identified pathologies is consequent to any 
of the service-related back traumas.

It is noted that as part of the prior remand, she was asked 
to assist in obtaining certain private records.  There was no 
response from the appellant so the private records could not 
be obtained.  Another attempt will be proffered to appellant 
to submit releases or those records.  If there is no help 
from appellant, a decision will be based on the evidence on 
file.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and offer her an opportunity to provide 
records or releases for records from 
the St. Barnabas Medical Center, in 
Livingston, New Jersey from September 
1992; and from Dr. Schneider from West 
Orange, New Jersey from September 1992 
to October 1992.  If it is indicated 
that there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised that lay 
evidence is acceptable as evidence 
toward establishing the continuity of 
chronic hearing loss and tinnitus, and 
should be advised to "give us all 
[s]he's got" in regard to these 
claims.

2.  RO should arrange appropriate VA 
medical examination to establish the 
nature and etiology of appellant's 
current back.  The claims folder should 
be provided to the examiner(s) for 
review prior to examination(s).  To the 
extent possible, the examiner(s) should 
diagnose all pathologies that 
contribute to appellant's professed 
back disorder.
All appropriate diagnostics should be 
administered and all clinical findings 
should be reported in detail.  After 
reviewing the file and examining the 
appellant, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that each identified 
pathology was incurred in or aggravated 
by appellant's military service.  The 
rationale for the finding should be set 
forth.  If determination cannot be made 
without resort to speculation, the 
examiner(s) should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for back disorder.  In order 
to comply with all notice and duty to 
assist provisions, the RO should 
conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 






